Citation Nr: 0704262	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-17 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than May 28, 2004, 
for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from June to October 1971.

This claim is on appeal from the Houston, Texas, Department 
of Veterans Affairs (VA) Regional Office (RO).

In June 2006, the Board granted a motion to advance this case 
on the docket.  38 C.F.R. § 20.900(c) (2006).  

In a June 2006 decision, the Board denied the veteran's claim 
for an earlier effective date.  He appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Veterans Claims Court).  In September 2006, the parties 
filed a Joint Motion for Remand, which the Veterans Claims 
Court granted in October 2006.  The case is again before the 
Board for consideration.


FINDINGS OF FACT

1.  Prior to May 28, 2004, the veteran did not meet the 
schedular criteria for a TDIU. 

2.  Prior to May 28, 2004, the veteran did not have service-
connected disabilities precluding him from securing or 
retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 28, 2004, 
for the award of a TDIU have not been met.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.157, 3.159, 3.340, 3.341, 3.400, 4.1, 4.15, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The relevant law provides that unless otherwise provided, the 
effective date of an award of increased evaluation shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a).  The Board notes that the effective 
date of an award of increased compensation may, however, be 
established at the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from that date.  38 
U.S.C.A. § 5110(b)(2).  The effective dates of total ratings 
are governed by the increased rating regulations.  See 38 
C.F.R. § 3.400(o)(1) & (2); Servello v. Derwinski, 3 Vet. 
App. 196 (1992).

The Veterans Claims Court has indicated that in order for 
entitlement to an increase in disability compensation to 
arise, the disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
§ 5110(b)(2) which provides that the effective date of an 
award of increased compensation shall be the earliest date of 
which it is ascertainable that an increase in disability had 
occurred, "the only cognizable 'increase' for this purpose 
is one to the next disability level" provided by law for the 
particular disability).  The Court, in Hazan, noted that 
38 U.S.C.A. § 5110(b)(2) required a review of all the 
evidence of record (not just evidence not previously 
considered) as to the disability in order to ascertain the 
earliest possible effective date.  

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
as well as (2) a review of all the evidence of record to 
determine when an increase in disability was 
"ascertainable."  Hazen, 10 Vet. App. at 521.

Also, with regard to the terms "application" or "claim," 
the Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment, or hospitalization will be accepted 
as an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  See 38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

The provisions of 38 C.F.R. § 3.155(c) provide that when a 
claim has been filed which meets the requirements of 38 
C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  The 
provisions of 38 C.F.R. § 3.157 provide that once a formal 
claim for compensation has been allowed, the date of 
outpatient or hospital examination will be accepted as a 
claim when such reports relate to examination or treatment 
for which service connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year.

Historically, the veteran filed a claim for a low back 
disorder in May 1991, which was denied by rating decision 
dated in September 1991.  He filed another claim for a low 
back disorder in September 1992, which was denied in April 
1993.  

Under the provisions of 38 C.F.R. § 3.151, a claim for 
pension may be a claim for compensation and vice versa.  As a 
result, the RO granted nonservice-connected pension effective 
to September 1992 based on sleep apnea, sinus pauses with 
near syncopal episodes, and obesity, as well as low back 
pain.  The veteran attempted to reopen his claim for a low 
back disorder on two more occasions but each claim was denied 
(September 1995 and September 1999) and became final.

Ultimately, the RO granted service connection for a low back 
disability by rating decision dated in May 2004, and assigned 
a 40 percent rating, effective to May 2002.  At the time, 
this was his only service-connected disability.  Thereafter, 
in that same month (on May 28, 2004), he filed a claim for 
depression as secondary to his service-connected low back 
disability.  

By rating decision dated in August 2004, the RO granted 
service connection for a psychiatric disability and assigned 
a 50 percent rating.  The 50 percent disability for a 
psychiatric disorder, and an already-existing 40 percent 
rating for a service-connected low back disability was 
sufficient to bring the combined rating to 70 percent or 
more, qualifying for a TDIU under the provisions of 38 C.F.R. 
§ 4.16(a).  The effective date of May 28, 2004, was 
established because it was the date the veteran filed the 
claim for additional compensation benefits, ultimately 
leading to the grant of a TDIU.  

The veteran contends that he is entitled to an effective date 
for TDIU as of September 24, 1992, the date he was granted 
nonservice-connected pension.  He asserts that he has been 
unable to work due to his back since that time and that the 
grant of a TDIU should be assigned to that date.

The veteran's argument fails.  In this case, his request to 
establish an effective date as early as September 1992 
amounts to a request to disregard the law regarding finality.  
Once the RO denied the claim and he failed to appeal, the 
decision became final.  This cycle happened on four separate 
occasions: September 1991, April 1993, September 1995, and 
September 1999.  

The only way the veteran could attempt to overcome the 
finality of those decisions - in an attempt to gain an 
earlier effective date - is to request a revision of those 
decisions based on clear and unmistakable error (CUE) or by a 
claim to reopen based on new and material evidence.  See Cook 
v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); 
see also 38 U.S.C. § 5109A(a) ("a decision by the Secretary 
. . . is subject to revision on the grounds of clear and 
unmistakable error.  If evidence establishes the error, the 
prior decision shall be reversed or revised."); 38 U.S.C. § 
5108 ("if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."); Andrews v. Nicholson, 421 F.3d 
1278, 1281 (Fed. Cir. 2005).  He has done neither.  
Regardless, a claim to reopen would not result in an earlier 
effective date since such date would post-date the effective 
date already assigned.

Rather, the veteran contends, in effect, that his claim for 
compensation for a low back disorder in the 1990s was never 
completely adjudicated.  He asserts that his claim should 
also be read to include a claim for TDIU, particularly since 
his level of employability was assessed when he was granted 
nonservice-connected pension benefits.  Even if by any 
stretch of the imagination, a claim for TDIU could be read 
into any of the veteran's claims for compensation for a low 
back disorder, those claims were implicitly denied.  

For guidance, the Board turns to a recent case decided by the 
Federal Circuit.  In DeShotel v. Nicholson, 457 F.3d 1358 
(Fed. Cir. 2006), the veteran filed a claim for residuals 
from an automobile accident.  The RO granted service 
connection for a shoulder disability but denied a claim for 
residual head injury.  He did not file a claim for a 
psychiatric disability.  He later sought to reopen a claim 
for head injury residuals.  After the claim for head injury 
residuals was granted, he filed a claim for a psychiatric 
disorder.  Eventually, a claim for a psychiatric disorder was 
granted and the veteran maintained that the RO should have 
assigned an effective date as of his initial claim for 
service connection for residuals from the automobile 
accident.  

In rejecting the veteran's contention, the Federal Circuit 
declined to accept the claimant's assertion that a 
psychiatric claim remained pending and unadjudicated.  
Relying on the language in Andrews, 421 F.3d at 1281, the 
Federal Circuit found that:

where an RO renders a decision on a 
veteran's claim for benefits but fails to 
address one of the claims, that decision 
is final as to all claims; the RO's 
failure to address the implied claim 'is 
properly challenged through a CUE 
motion,' not a direct appeal.  

DeShotel, 457 F.3d at 1262 (citing Roberson, 251 F.3d at 
1383-84).  The Federal Circuit concluded that if the veteran 
believed that the RO improperly failed to address his claim 
for a psychiatric disorder when it granted service connection 
for a head injury, his remedy was to either file a timely 
direct appeal or to file a CUE claim seeking to reopen the 
earlier decision.  See id.

This is the precise situation here.  The veteran filed claims 
for service connection for a low back disorder in September 
1991, September 1992, May 1995, and August 1999.  The record 
indicates that he was represented by a service organization 
at the time.  He now contends that the September 1992 claim 
should have been read to include a claim for a TDIU.  

Importantly, like the claimant in DeShotel, there was no 
claim made for a TDIU at the time, and the veteran did not 
directly appeal the April 1993 decision which denied a claim 
for a low back disorder and granted nonservice-connection 
pension.  In this instance, absent an assertion for CUE in 
the April 1993 rating decision, the veteran's attempts to 
assert an earlier effective date based on that unappealed 
April 1993 rating decision must be denied.

Moreover, at the time the RO ultimately granted service 
connection for a low back disability in May 2004, and 
assigned an effective date of May 2002, the veteran did not 
challenge the effective date of that rating.  As the Veterans 
Claims Court has recently held, freestanding claims for 
earlier effective dates are barred.  See Rudd v. Nicholson, 
20 Vet. App. 296 (2006) (free-standing claim for earlier 
effective dates vitiates the rule of finality).  Therefore, 
the veteran has no basis to assert a free-standing claim for 
an earlier effective date.

Next, in regard to the ultimate grant for TDIU in an August 
2004 rating decision, in which an effective date of May 28, 
2004, was assigned, the RO and the Board have jurisdictional 
limitations as to what may be adjudicated or addressed on 
appeal.  Under the provisions of 38 C.F.R. § 4.16(a), on 
which a TDIU was granted, total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities:  Provided, That, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  

There was simply no jurisdiction of the RO or the Board to 
grant a benefit or award a benefit to which the veteran was 
not yet entitled.  It was not until the grant of 50 percent 
disability rating for a psychiatric disability effective May 
28, 2004, in combination with an already-existing 40 percent 
rating for a low back disability that triggered the 
jurisdictional threshold for the grant of a TDIU.  Therefore, 
the veteran was not entitled to an effective date prior to 
May 28, 2004.  See 38 C.F.R. § 4.16(a).  

Next, under 38 C.F.R. § 4.16(b), it is the established policy 
of the Department of Veterans Affairs that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards is 
directed to submit to the Director, Compensation and Pension 
Service, for extra-schedular consideration all cases of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a).  

Prior to May 28, 2004, the veteran did, in fact, fail to meet 
the percentage standards set forth in 38 C.F.R. § 4.16(a).  
The remaining question is whether a referral under 38 C.F.R. 
§ 4.16(b) to the Director, Compensation and Pension (C&P) 
Service, for extra-schedular consideration is warranted.  

In Roberson v. Principi, 251 F.3d 1378 (2001), the Veterans 
Claims Court held that once a veteran submits evidence of a 
medical disability and makes a claim for the highest rating 
possible, and additionally submits evidence of 
unemployability, the "identify the benefit sought" 
requirement of 38 C.F.R. § 3.155(a) is met and the VA must 
consider TDIU.  In an April 2004 VA examination, undertaken 
as part of the development for the veteran's low back claim, 
he reported that his low back pain had gotten progressively 
worse over the years and that he had been unable to hold a 
steady job since leaving the service.  He indicated that he 
had tried working in desk jobs but had to quit secondary to 
worsening pain.  Therefore, the Board finds that these 
statements to a VA examiner within the context of a VA 
examination can form the basis of a claim for TDIU.  

The next question is to establish the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim was received within one 
year from such date.  See 38 C.F.R. § 3.400(o)(2).  

Even accepting that the veteran's statement in the April 2004 
VA examination constituted a claim for benefits, the record 
does not contain a competent opinion, in the one-year prior, 
which attributed his unemployment to a then-single service-
connected low back disability alone.  Specifically, except 
for the casual notation reporting the veteran's statements 
that his back prevented him from working, the April 2004 
examiner made no assessment as to the veteran's 
employability.

Next, medical records were reviewed.  While the veteran 
sought treatment for a myriad of medical problems, including 
diabetes, chest pain, back pain, obesity, sleep apnea, acute 
pancreatitis, decrease vision, hypertriglyceridemia, and 
hypertension, among other things, there was no indication 
that he was unemployable due to a service-connected low back 
disability.  

Although the veteran was unemployed, the record does not 
demonstrate that he was unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected low back disability consistent with his past work 
experience or his education during that period.  There was no 
finding that the veteran's service-connected low back 
disability prohibited him from obtaining or maintaining 
substantially employment.  Therefore, referral to C&P 
Services is not warranted.

To the extent that the veteran's statements during the April 
2004 VA examination may have constituted an informal claim 
for TDIU, the Board again notes that he did not meet the 
jurisdictional threshold for 38 C.F.R. § 4.16(a).  Referral 
under 38 C.F.R. § 4.16(b) was not warranted (as discussed 
above) and the evidence did not establish that he was unable 
to obtain and retain substantially gainful employment due to 
his service connection disability.

In sum, the legal criteria have not been met for an effective 
date earlier than May 28, 2004, for the grant of TDIU.  See 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400, 
4.16 (2006).

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in December 2004.  He has been provided every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

In this case, resolution depends primarily on whether the 
veteran the veteran was entitled to a TDIU prior to May 28, 
2004.  The evidence reflects that he did not satisfy the 
jurisdictional threshold for a TDIU until May 28, 2004.  
Moreover, prior to May 28, 2004, he did not have service-
connected disabilities precluding him from securing or 
retaining substantially gainful employment.  Even considering 
the standard of "factually ascertainable" within one year, 
there is no evidence to support an effective date prior to 
May 28, 2004.    

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  As 
this is an appeal of an initial grant of benefits, a medical 
opinion or the findings of a medical examination are not 
germane to the issue.  The available evidence is sufficient 
for an adequate determination.  Therefore, the Board finds 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.

For a TDIU, the veteran would not be assigned a disability 
rating.  Further, the present claim directly addressed the 
issue of an effective date.  Since the claim for an earlier 
effective date is being denied on a direct basis, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot and no 
further notification is needed under the provisions of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  


ORDER

An effective date prior to May 28, 2004, for the grant of 
TDIU is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


